On Motion for Rehearing.
Upon the original hearing of this appeal the judgment of the county court was reversed and the cause remanded. Upon motion for rehearing, being in doubt as to the correctness of our conclusion, the question involved was certified to the Supreme Court. By the answer to the certified question, we are advised that our former conclusion upon this, question was erroneous. The opinion of the. Supreme Court disposes of the *714only question involved, and the judgment of the trial court is affirmed. The opinion of the Supreme Court states the case fully.
Granted.